Citation Nr: 1404379	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-39 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon



THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $31,679.60.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Committee on Waivers and Compromises (COWC) at the RO in St. Paul, Minnesota.  The RO in Portland, Oregon otherwise has jurisdiction of the claims file.  

The Veteran was scheduled for a hearing with the Board in August 2011, but canceled the hearing due to his being incarceration.  In October 2013, the Veteran indicated that he still wanted a hearing, but was unable to attend.  

Under these circumstances, the Board finds any hearing request withdrawn and will proceed with the merits of the claim.  The representative has provided written argument on the Veteran's behalf.  

The VBMS and Virtual VA folders have been reviewed.  


FINDING OF FACT

There is no statutory bar (fraud, misrepresentation or bad faith) to waiver of recovery of indebtedness in the amount of $31,679.60; however, with consideration of all relevant factors, collection of that indebtedness would not be against equity and good conscience.  


CONCLUSION OF LAW

The criteria for the waiver of recovery of the overpayment of VA disability benefits in the amount of $31,679.60 are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges VA's duties to notify and to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, VCAA is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  


Analysis

At the outset, there appears to be some confusion over the issue currently for consideration.  Thus, the Board finds it necessary to discuss the history of this case.  

The Veteran has been in receipt of a total compensation rating based on individual unemployability (TDIU) since June 1, 1979.  Special monthly compensation at the "K" rate for loss of use of one eye has been in effect since June 28, 1989.

In June 2005, the Veteran's award was terminated effective on December 27, 2001 based on his status as a fugitive felon.  This resulted in an overpayment of $100, 977.79.  

The Veteran disagreed with the decision to terminate his benefits and argued that the debt was not properly created.  A Statement of the Case was furnished on this issue in September 2007.  A timely Substantive Appeal was not received, and as such, this issue is not for consideration.  

The Veteran also submitted a waiver request, which was denied in September 2007.  This issue has not been appealed and is not for consideration.  

On July 8, 2008, the Veteran was notified that his benefits were being resumed on November 8, 2006, the date that his warrant was cleared.  The Veteran asserts that these benefits were never received, but it appears they were applied to his outstanding debt.  See Overpayment Calculation projected for the period from November 2006 to January 2010.

On July 14, 2008, the Debt Management Center sent the Veteran a letter advising that his benefits would be withheld in full and would continue until the remaining debt (calculated as $48,543.25) was liquidated.  

On July 24, 2008, the Veteran was notified that VA proposed to reduce his benefits to the 10 percent rate based on his incarceration.  In September 2008, the benefits were reduced effective on September 10, 2007.  This resulted in the creation of another overpayment.  

In October 2008, the Veteran requested a waiver of all of the overpayment balance.  The Debt Management Center referred the matter to the COWC.  The referral sheet indicates that the amount to be considered for waiver was $31,679.60, which appears to be the increase in debt based on the second overpayment.  

In January 2009, the COWC denied the request for waiver of the indebtedness in the amount of $31,679.60.  The Veteran disagreed with this decision and perfected this appeal.  

It does not appear that the Veteran was challenging the validity of the debt based on the adjustment due to incarceration.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (indicating this otherwise would be the threshold preliminary determination).  Hence, the Board will proceed directly to the merits of the waiver request.

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.

The Court has defined bad faith as "a willful intention to seek an unfair advantage." Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  

Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

On review, there is no evidence of fraud, misrepresentation or bad faith in this case.  

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965(a).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtor contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor against VA fault; (3) Undue hardship - whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Id.

On review, the claims folder contains numerous statements from the Veteran dated in 2007 and 2008 suggesting that he was incarcerated and/or pending trial.  The Veteran questioned on numerous occasions whether he would receive 10 percent of his compensation following his 61st day of incarceration.  

A September 2007 deferral notes that the Veteran's warrant was cleared in November 2006 and that, since he was an incarcerated beneficiary, he was subject to restoration of disability compensation payments for 60 days and effective the 61st day, his disability compensation benefits could not exceed 10 percent.  

On July 8, 2008, the RO resumed the Veteran's benefits effective on the date the warrant was cleared.  

A July 24, 2008 report of contact indicates that the RO called the correctional institution and received information that the Veteran was incarcerated in July 2007 following a felony conviction.  At that time, the RO proposed to reduce the benefit payments effective on September 10, 2007, and this was subsequently accomplished.  

As discussed, it appears that VA had some knowledge that the Veteran was incarcerated and did not timely verify this information or reduce his benefits.  Thus, VA bears some fault in the creation of the overpayment.  

On the other hand, the Veteran's correspondence demonstrates that he was clearly aware he was not entitled to full benefits after the 61st day, and there was no indication that he specifically notified VA of his actual date of his incarceration immediately following his felony conviction.  In his VA Form 9, the Veteran argued that, since he had spoken with the RO in February 2007, he did not feel obligated to report his incarceration.

Looking at undue hardship, the Board has considered the Veteran's statements that he was unable to pay for items such as eye drops, reading glasses, stationary, excess postage, photocopy service, legal fees, overseas mail, and necessary toiletries in prison.  

In his July 2008 Financial Status Report, the Veteran identified no income or expenses, and the Board finds that his basic needs are being met by the prison system.  The Board does not find the Veteran's arguments as to this factor persuasive.  

The Board also does not find that the collection of the overpayment would defeat the purpose or nullify any objectives for which the benefits were intended.  Recovery of the debt owed from the benefit payments he is currently entitled to receive (10 percent) does not nullify the payments themselves or the purpose of the payments.  

The Board observes that the payments are being used to recoup substantial overpayments created during the period that the Veteran's status was that of fugitive felon and he subsequently was incarcerated.  

The Board also believes that failure to recover the debt would result in unjust enrichment to the Veteran, because the reduction of benefits during the Veteran's period of felony incarceration was explicitly required by VA law.  

Thus, foregoing recovery of the overpayment in question would enrich the Veteran unjustly against these incarceration rules.  

As noted, the Veteran was incarcerated during the period in question and does not appear to have relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  In this regard, the Board notes that the Veteran had not actually been receiving disability compensation benefits for some time.  Rather, any benefit to which he was entitled was being used to pay down another debt.  

In sum, the Board finds that the majority of the factors weigh against waiver of the debt in question.  Because the preponderance of the evidence is against waiver, the benefit of the doubt doctrine does not apply.  See 38 C.F.R. § 3.102 (2013).



ORDER

Waiver of an overpayment of the debt in the amount of $31,679.60 is denied. 




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


